Citation Nr: 0615060	
Decision Date: 05/23/06    Archive Date: 06/02/06

DOCKET NO.  03-19 457	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for fever, fatigue, muscle 
aches, diarrhea, vomiting, nausea, and headaches resulting 
from an undiagnosed illness.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Sarah Kirkpatrick, Associate Counsel




INTRODUCTION

The veteran served on active duty from November 1989 to May 
1992.  

This case comes before the Board of Veterans' Appeals (Board) 
from a March 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.

The Board remanded this case to the RO in May 2004 for 
further development and consideration.


FINDINGS OF FACT

1.  The veteran served in the Southwest Asia theater of 
operations during the Persian Gulf War.

2.  The medical evidence of record does not show the veteran 
currently suffers from a chronic disability manifested by 
fever, fatigue, muscle aches, diarrhea, vomiting, nausea, and 
headaches.


CONCLUSION OF LAW

An undiagnosed illness manifested by fever, fatigue, muscle 
aches, diarrhea, vomiting, nausea, and headaches, was not 
incurred in or aggravated by service and may not be so 
presumed.  38 U.S.C.A. §§ 1110, 1117, 1118, 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.317 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

In the interest of clarity, the Board will initially review 
various laws generally pertaining to the issue on appeal.  
The Board will then move on to an analysis of the issue.  
Although all of the evidence in the claims file may not be 
specifically cited in the Board's decision, the Board has 
reviewed and considered all of the evidence in the claims 
file in reaching its conclusion.

Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, 5126 (West 2002), was signed into law on November 9, 
2000.  Implementing regulations were created, codified at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2005).

The U. S. Court of Appeals for Veterans Claims (Court) held 
that content-complying VCAA notice, to the extent possible, 
must be provided prior to an initial unfavorable decision by 
the RO.  Pelegrini v. Principi, 18 Vet. App. 112, 119-20 
(2004) (Pelegrini II); see also Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, No. 05-7157 
(Fed. Cir. Apr. 5, 2006).  In this case, the RO provided the 
veteran VCAA notice in a May 2002 letter (VCAA letter), prior 
to the March 2003 decision at issue, thus complying with the 
preferred sequence of events specified in Pelegrini II and 
Mayfield.  The RO sent the veteran additional VCAA letters in 
October 2002, May 2004, and March 2005.

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Pelegrini II, 18 Vet. App. at 
120-21.  This "fourth element" of the notice requirement 
comes from the language of 38 C.F.R. § 3.159(b)(1).



Here, the VCAA notices summarized the evidence needed to 
substantiate a service connection claim and VA's duty to 
assist.  The October 2002 letter discussed service connection 
claims in the context of undiagnosed illnesses, 
in particular.  All of the letters specified the evidence the 
veteran was expected to provide, including the information 
needed to obtain pertinent medical records.  In the May 2004 
letter, she was told to provide VA with any evidence in her 
possession pertinent to the claim.  In this way, the VCAA 
letters, taken together, clearly satisfy the four 
"elements" of the notice requirement.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 
02-1506, which held that the VCAA notice requirements apply 
to all five elements of a service connection claim, including 
the disability rating and effective date.  The Court held 
that upon receipt of a claim for service connection, VA must 
provide the claimant with notice of the type of evidence not 
previously provided, if any, that will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, slip op. at 14.  This notice must state that 
a disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.

In the present appeal, the VCAA letters informed the veteran 
of what type of evidence was needed to substantiate her claim 
for service connection, but she was not provided notice of 
the type of evidence necessary to establish disability 
ratings or effective dates.  Despite the inadequate notice 
provided her on these latter elements, the Board finds no 
prejudice to her in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  
This is because, for the reasons and bases discussed below, 
the Board is denying her claim, so any concerns over 
disability ratings or effective dates to be applied are 
rendered moot.



In sum, the record reflects that the facts pertinent to the 
claim have been properly developed and that no further 
development is required to comply with the provisions of the 
VCAA or the implementing regulations.  The veteran and her 
representative have been afforded ample opportunity to 
present evidence and argument and have not identified any 
outstanding evidence.  Accordingly, the Board will address 
the merits of the claim.

Pertinent Laws and Regulations

Service connection may be established for a chronic 
disability resulting from an undiagnosed illness that 
manifests either during active service in the Southwest Asia 
theater of operations during the Persian Gulf War or to a 
degree of 10 percent or more not later than December 31, 
2006.  38 U.S.C.A. § 1117 (West 2002); 38 C.F.R. § 3.317 
(2005).

For purposes of this section, the term "Persian Gulf 
veteran" means a veteran who served on active military, 
naval, or air service in the Southwest Asia theater of 
operations during the Persian Gulf War, and the Southwest 
Asia theater of operations includes Iraq, Kuwait, Saudi 
Arabia, the neutral zone between Iraq and Saudi Arabia, 
Bahrain, Qatar, the United Arab Emirates, Oman, the Gulf of 
Aden, the Gulf of Oman, the Persian Gulf, the Arabian Sea, 
the Red Sea, and the airspace above these locations.  38 
C.F.R. § 3.317(d) (2005).

Objective indications of a chronic disability include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  
Signs or symptoms that may be manifestations of an 
undiagnosed illness include, but are not limited to, fatigue, 
signs or symptoms involving the skin, headaches, muscle pain, 
joint pain, neurologic signs or symptoms, neuropsychological 
signs or symptoms, signs or symptoms involving the 
respiratory system (upper or lower), sleep disturbances, 
gastrointestinal signs or symptoms, cardiovascular signs or 
symptoms, abnormal weight loss, or menstrual disorders.  38 
C.F.R. § 3.317(b) (2005).

Disabilities that have existed for six months or more and 
disabilities that exhibit intermittent episodes of 
improvement and worsening over a six-month period will be 
considered chronic.  The six-month period of chronicity will 
be measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first became manifest.  38 C.F.R. § 3.317(a) 
(2005).

Analysis

The veteran claims to have an undiagnosed illness manifested 
by intermittent episodes of fever, fatigue, muscle aches, 
diarrhea, vomiting, nausea, and headaches - symptoms which 
can be manifestations of an undiagnosed illness under 38 
C.F.R. § 3.317(b).  She says these episodes have recurred 
every four to six months since her return from service in the 
Persian Gulf.  Her Department of Defense Form 214 (DD Form 
214) states she had six months of foreign service and was 
awarded the Southwest Asia Service Medal with 3 Bronze 
Service Stars and the Kuwait Liberation Medal, confirming she 
served in the Southwest Asia theater of operations during the 
Persian Gulf War.  See 38 C.F.R. § 3.317(d) (2005).

The veteran claims the first episode she experienced was in 
April 1991, immediately following her return to the United 
States from the Persian Gulf, but still while she was on 
active duty.  She reports that she sought treatment at that 
time.  She has submitted several letters from her family and 
friends stating that her symptomatology began upon her return 
to the United States in 1991.  Unfortunately, the National 
Personnel Records Center (NPRC) - a military records 
repository, could not locate her service medical records 
(SMRs), except for the report of her  military entrance 
examination dated in July 1989.



The Court has held that in cases, as here, where records once 
in the hands of the government are lost, the Board has a 
heightened obligation to explain its findings and conclusions 
and to consider carefully the benefit-of-the-doubt rule.  
See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The 
case law does not, however, lower the legal standard for 
proving a claim for service connection, but rather increases 
the Board's obligation to evaluate and discuss in its 
decision all of the evidence that may be favorable to the 
veteran.  See Russo v. Brown, 9 Vet. App. 46 (1996).  

The medical evidence of record indicates that at least some 
of the veteran's claimed symptoms have manifested, so prior 
to December 31, 2006, in accordance with 38 C.F.R. § 
3.317(a).  A record from Fleetwood Internal Medicine 
(Fleetwood), dated in April 2002, shows complaints of fever, 
diarrhea, and nausea, and a diagnosis of infectious 
gastroenteritis.  The examiner indicated that every few 
months the veteran has a similar episode and that this has 
been happening since she was in Saudi Arabia.  Records from 
the VA Medical Center in Columbia, South Carolina (Columbia 
VAMC), dated in October 2002, indicate the veteran was 
treated for fevers of uncertain origin.  The VA physician 
noted that every three to six months the veteran has a fever, 
often accompanied by diarrhea and vomiting, but that no 
etiology has been determined.  Another Fleetwood record, 
dated in February 2003, shows complaints of fever, diarrhea, 
and vomiting, and states the veteran suffers from "strange 
episodes that have been occurring since 1991."  On this 
occasion, the Fleetwood examiner could not attribute any of 
the veteran's claimed symptoms to a particular diagnosis.

According to the veteran, and statements from her friends and 
family, her symptomatic episodes last from a few hours to a 
few days at a time and recur every four to six months.  She 
says that she generally feels healthy between these episodes.  
The medical evidence of record includes several complaints of 
fever, diarrhea, vomiting and nausea over the course of 
several months.  During an April 2005 VA examination, the 
veteran reported having another episode in 2004, but more 
than six months prior to that examination.  The VA examiner 
concluded that, at the time, there was no objective evidence 
that "supports a condition characterized by fever and 
diarrhea, whether diagnosed or undiagnosed," and that "it 
is not possible, based on the information available, to 
ascertain the etiology of the veteran's complaints that are 
at issue in this appeal."

So even if, for the sake of argument, the veteran previously 
had an undiagnosed illness that could be considered chronic 
under 38 C.F.R. § 3.317(a), in that there have been 
intermittent episodes of improvement and worsening over a 
period greater than six months, the most recent VA 
examination of record nonetheless indicates she no longer has 
a condition characterized by fever and diarrhea.  And indeed, 
by her own admission, she had not experienced another episode 
characterized by any of the claimed symptoms, for more than 
six months prior to that April 2005 examination.  
Additionally, none of the medical evidence of record includes 
any complaint or treatment specific to fatigue, muscle aches, 
or headaches.  Thus, it does not appear the veteran currently 
suffers from a chronic qualifying disability manifested by 
the claimed symptomatology.

A fundamental requirement for granting service connection is 
that there be proof the veteran currently has the condition 
claimed - including, in this particular instance, 
confirmation of disability resulting from the alleged litany 
of symptoms in question.  Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992) ("Congress specifically limits entitlement 
for service-connected disease or injury to cases where such 
incidents have resulted in a disability.  See 38 U.S.C. 
§ 1110 (formerly § 310).  In the absence of proof of present 
disability there can be no valid claim.")  See, too, 
Degmetich v. Brown, 104 F.3d 1328 (1997) (also interpreting 
38 U.S.C. § 1131 as requiring the existence of a present 
disability for VA compensation purposes).  See, as well, 
Wamhoff v. Brown, 8 Vet. App. 517, 521 (1996).

The April 2005 VA examiner expressly indicated there was no 
objective evidence supporting a condition characterized by 
fever and diarrhea - regardless of whether this was in the 
context of a diagnosed or undiagnosed illness.  So that was 
tantamount to effectively ruling out any current disability 
related to this.  Moreover, since the other evidence of 
record also does not show complaints or treatment specific to 
fatigue, muscle aches, or headaches - much less associated 
with an undiagnosed illness, there simply is no basis for 
granting service connection.

The fact that the Board requested that April 2005 VA 
examination specifically to determine whether the veteran had 
manifestations of an undiagnosed illness (see the Board's May 
2004 remand directive), in turn means the VA examiner's 
response that she does not is especially probative since the 
very focus of that evaluation was to make this important 
determination.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-
71 (1993) (the probative value of medical opinion evidence is 
based on the medical expert's personal examination of the 
veteran, the physician's knowledge and skill in analyzing the 
data, and the medical conclusion the physician reaches).  
See, too, Wray v. Brown, 7 Vet. App. 488 (1995) (The Board's 
decision to adopt an independent medical expert's opinion may 
satisfy the statutory requirement of an adequate statement of 
reasons or bases, where...the expert has fairly considered the 
material evidence which appears to support the appellant's 
position).  See also Elkins v. Brown, 5 Vet. App. 474 (1993); 
Owens v. Brown, 7 Vet. App. 429 (1995); and Swann v. Brown, 5 
Vet. App. 229 (1993) (all discussing the need for a proper 
factual foundation and independent basis for the medical 
opinion).

In summary, the medical evidence of record does not indicate 
the veteran currently suffers from chronic fever, fatigue, 
muscle aches, diarrhea, vomiting, nausea, and headaches, as 
manifestations of an undiagnosed illness.  Accordingly, 
absent evidence of a current disability, a grant of service 
connection is not warranted.  The preponderance of the 
evidence is unfavorable to her claim - meaning there is no 
reasonable doubt to resolve in her favor.  38 C.F.R. § 3.102; 
see also Alemany v. Brown, 9 Vet. App. 518, 519 (1996).




ORDER

The claim for service connection for fever, fatigue, muscle 
aches, diarrhea, vomiting, nausea, and headaches resulting 
from an undiagnosed illness is denied.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


